Title: To Benjamin Franklin from Robert Morris, 12 May 1783
From: Morris, Robert
To: Franklin, Benjamin


Sir
Office of Finance 12th May 1783
The Bills drawn by Congress in their Necessities press very heavily upon me, and one of the greatest among many Evils attending them is the Confusion in which they have involved the Affairs of my Department. I have never yet been able to learn how many of these Bills have been paid nor how many remain due neither am I without my fears that some of them have received double Payment.
To bring at length some little Degree of Order into this Chaos, after waiting till now for fuller Light and Information I write on the Subject to Mr. Adams and Mr. Jay and send Mr. Barclay to whom I also write a Copy of the enclosed Accounts directing him to Consult with your Excellency and with them to transmit me an Account of the Bills paid and of those remaining due and to take Measures for preventing double Payments. The enclosed Accounts will inform you that of the Bills drawn for Interest and those for carrying on the current Service which have gone forward thro the Loan Offices amount the first to one Million six hundred and eighty four thousand two hundred and seventy eight Dollars equal to eight Million four hundred and twenty one thousand three hundred and ninety Livres and the second to two hundred and eighty six thousand seven hundred and thirty three and one third Dollars equal to one Million four hundred and thirty three thousand six hundred and sixty six Livres six Sous and eight deniers.
Let me intreat you Sir to forward these Views as much as possible for you will, I am sure, be Sensible how necessary it is for me to know the exact State of our pecuniary Affairs lest on the one Hand I should risque the public Credit by an Excess of Drafts or on the other leave their Monies unemployed while they experience severe distress from the Want. I am Sir with perfect Respect your Excellency’s most obedient and humble Servant
Robt Morris
His Excellency Benjamin Franklin Esqr. Minister Plenipotentiary of the United States.
 
Endorsed: Accounts of Drafts upon Commrs. & upon BF.
